t c memo united_states tax_court allen family foods inc charles c allen iii tax_matters_person petitioner v commissioner of internal revenue respondent allen's hatchery inc john r allen jr tax_matters_person petitioner v commissioner of internal revenue respondent docket nos filed date robert h knapp and john s stanton for petitioners clare j brooks and ronald l buch jr for respondent memorandum opinion armen special_trial_judge these cases are before the court on respondent's motions to dismiss for lack of jurisdiction and to strike respondent contends that the court lacks jurisdiction in these corporate level proceedings to consider - allegations contained in the petitions regarding the impact any of the underlying adjustments on shareholder basis and the accuracy-related_penalty under sec_6662 as explained in detail below we shall grant respondent's motions in part by striking all allegations in the petitions regarding the specific amounts of the individual shareholders' bases in their stock and all allegations pertaining to the accuracy- related penalties under sec_6662 however we shall deny respondent's motions in respect of the allegations in the petitions that the underlying adjustments in these cases if sustained generally will result as a matter of law in bases adjustments at the shareholder level background allen's hatchery inc hatchery an s_corporation organized under the laws of delaware is in the business of hatching and raising live broiler chickens for resale to chicken processors allen family foods inc foods an s_corporation also organized under the laws of delaware is in the business of processing broiler chickens for sale to food retailers hatchery and foods are considered brother-sister_corporations insofar as they have the same controlling shareholders unless otherwise indicated all section references are to sections of the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent issued notices of final s_corporation administrative adjustment fsaa’s with respect to hatchery and foods setting forth various adjustments to their corporate_income_tax returns for their taxable years ending in and respondent determined inter alia that hatchery sold its broiler chickens to foods at prices below the arm's-length price mandated by sec_482 as a consequence respondent adjusted hatchery's returns by increasing the gross_income that hatchery earned on its sale of broiler chickens to foods during the years in issue and concomitantly adjusted foods’ returns by increasing foods' costs of goods sold for the years in issue the fsaa issued with respect to hatchery included as an attachment an international examiner's report that stated that accuracy-related_penalties under sec_6662 should be imposed at the individual shareholder level the tax matters persons for hatchery and foods referred to collectively as petitioners filed timely petitions for readjustment contesting the fsaa’s paragraphs h through m of those petitions allege as follows paragraphs h of both the hatchery and foods petitions allege that the commissioner erred in failing to determine that the additional income allocated to hatchery for each of the years in issue should be treated as a constructive distribution to hatchery's shareholders in amounts proportionate to their q4e- shareholdings and as capital contributions by those same shareholders to foods paragraphs of both the hatchery and foods petitions allege that the commissioner erred in failing to determine an increase in foods’ shareholders' bases in their stock equal to the amount of the constructive contributions that they are deemed to have made to foods as a consequence of respondent's sec_482 adjustments for each of the years in issue paragraphs j of both the hatchery and foods petitions allege that the commissioner erred in failing to determine that as a consequence of the constructive corporate_distributions and shareholder contributions described in paragraphs h and i foods shareholders had adequate bases in their foods stock to deduct their proportionate shares of the annual losses attributed to foods pursuant to respondent's sec_482 adjustments and that the adjustments produced a wash for tax purposes at the individual shareholder level paragraphs k and m of the hatchery petition contain allegations contesting the accuracy-related_penalties under sec_6662 the petition alleges that the commissioner erred in determining that accuracy-related_penalties are applicable to the sec_482 adjustments in dispute and that the commissioner erred in determining that the penalties are not subchapter_s items subject_to review in these proceedings - - as indicated respondent filed motions to dismiss for lack of jurisdiction and to strike the allegations in the petitions relating to shareholder basis and the accuracy-related_penalty ’ petitioners filed objections to respondent's motions these cases were called for hearing at the court's motions session in washington d c counsel for both parties appeared at the hearing and offered argument in support of their respective positions following the hearing both parties filed memoranda with the court discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 88_tc_1175 85_tc_527 these cases are before the court pursuant to the unified subchapter_s_corporation audit and litigation procedures set forth in subchapter_d of chapter of subtitle f the insofar as the paragraphs of the petitions described above are concerned we regard respondent as moving to strike paragraphs and j of both the hatchery and foods petitions as well as paragraphs k and m of the hatchery petition subchapter_d of chapter of subtitle f consisting of secs was codified pursuant to the subchapter_s_revision_act_of_1982 publaw_97_354 stat this subchapter was repealed applicable to tax years continued -- - governing statutory provisions set forth in sections generally provide that the proper tax treatment of s_corporation items shall be determined in a single unified proceeding at the corporate as opposed to individual shareholder level see rastern states cas agency inc v commissioner 96_tc_773 95_tc_1 in this regard section provides sec the term subchapter_s_item means any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the corporate level than at the shareholder level it is well settled that items requiring factual determinations at the individual shareholder level i1 e so- called affected items are beyond the scope of the court's jurisdiction in a corporate level proceeding see sec making certain procedural provisions of the unified partnership audit and litigation procedures set forth in secs applicable to s_corporations n c f energy partners v commissio89_tc_741 see also 95_tc_74 continued beginning after date by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 a shareholder basis sec_301 6245-1t temporary proced admin regs fed reg date provides a laundry list of subchapter_s items ie items that are regquired to be taken into account for the taxable_year of an s_corporation that the secretary has determined are more appropriately determined at the corporate level than at the shareholder level specifically sec_301 6245-1t a temporary proced admin regs supra includes in such list of subchapter_s items the following items relating to the following transactions to the extent that a determination of such items can be made from determinations that the corporation is required to make with respect to an amount the character of an amount or the percentage of stock ownership of a shareholder in the corporation for purposes of the corporation's books_and_records or for purposes of furnishing information to a shareholder contributions to the corporation and distributions from the corporation in sum sec_301 6245-1t a temporary proced admin regs supra provides that subchapter_s items include items related to shareholder contributions and corporate_distributions to the extent that a determination of such items can be made from determinations that the corporation is required to make with respect to the character or amount of a contribution or distribution for purposes of the corporation's books_and_records or for purposes of furnishing information to a shareholder fed - - sec_301 6245-1t c temporary proced admin regs reg date provides in pertinent part c illustrations--- in general this paragraph c illustrates the provisions of paragraph a of this section the determinations illustrated in this paragraph c that the corporation is required to make are not exhaustive there may be additional determinations that the corporation is required to make which relate to a determination listed in paragraph a of this section the critical element is that the corporation is required to make a determination with respect to a matter for the purposes stated failure by the corporation actually to make a determination for example because it does not maintain proper books_and_records does not prevent an item from being a subchapter_s_item contributions for purposes of its books_and_records or for purposes of furnishing information to a shareholder the s_corporation must determine the character of the amount received by the corporation for example whether it is a contribution loan or repayment of a loan to the extent that a determination of an item relating to a contribution can be made from these and similar determinations that the corporation is required to make that item is a subchapter_s_item to the extent that the determination requires other information however that item is not a subchapter_s_item such other information would include those factors used in determining whether there is recapture under sec_47 by the contributing shareholder of the general_business_credit because of the contribution of property in circumstances in which that determination is irrelevant to the corporation distributions for purposes of its books_and_records or for purposes of furnishing information to a shareholder the s_corporation must determine i the character of the amount transferred to a shareholder for example whether it is a dividend compensation loan or repayment of a loan the amount of money distributed to a shareholder to the extent that a determination of an item relating to a distribution can be made from these and similar determinations that the corporation is required to make that item is a subchapter_s_item to the extent that the determination requires other information however that item is not a subchapter_s_item such other information would include the determination of a shareholder's basis in the shareholder's stock or in the indebtedness of the s_corporation to the shareholder in sum sec_301 6245-1t c temporary proced admin regs supra provides in pertinent part an s_corporation is required to make determinations regarding the character and amount of corporate_distributions and shareholder contributions and the determination of an item relating to such corporate_distributions and shareholder contributions qualifies as a subchapter_s_item where the determination does not require other information such as shareholder basis the parties agree that if the court should sustain the sec_482 adjustments set forth in the fsaa’s then the court would have jurisdiction to decide whether those adjustments resulted in constructive corporate_distributions and or shareholder contributions in these corporate level proceedings in other words the parties agree that constructive corporate -- - distributions and or shareholder contributions in this context constitute subchapter_s items pursuant to sec_301 1t a temporary proced admin regs fed reg date on the other hand the parties disagree whether the above- guoted regulations expand the scope of the term subchapter_s_item to encompass the determinations regarding shareholder basis that petitioners seek to place in dispute in these cases petitioners contend that inasmuch as constructive corporate_distributions and or shareholder contributions are considered subchapter_s items the court's jurisdiction encompasses the legal question whether such constructive corporate_distributions and or shareholder contributions will result in adjustments to the shareholders' bases in their stockholdings petitioners rely on the flush language of sec_301 6245-1t c temporary proceed admin regs fed reg date and dakotah hills offices ltd partnership v commissioner tcmemo_1996_35 in support of their position respondent counters that the court's holding in 95_tc_1 is controlling and that the matters relating to shareholder basis that petitioners are attempting to place in dispute do not constitute subchapter_s items our review of the allegations in the petitions that respondent finds objectionable reveals that petitioners in fact make two arguments relating to shareholder basis first petitioners allege that if the court should sustain respondent's sec_482 adjustments and conclude that such adjustments result in constructive corporate_distributions and or shareholder contributions then the court should address the legal question whether such constructive corporate_distributions and or shareholder contributions generally will result in adjustments to the shareholders' bases in their stockholdings second petitioners allege that if the court should sustain respondent's sec_482 adjustments and conclude that such adjustments result in constructive corporate_distributions and or shareholder contributions then the resulting constructive shareholder contributions to foods would give foods’ shareholders sufficient bases in their stock to allow them to recognize their pro_rata shares of foods' losses thereby offsetting the taxable gains associated with the sec_482 adjustments to hatchery's gross_sales ’ in dial inc v commissioner supra a proceeding brought under the unified subchapter_s_corporation audit and litigation provisions the court sua sponte challenged and ultimately sec_1366 provides that if an s_corporation sustains a loss an individual shareholder's deduction of his or her pro_rata share of the loss is limited to the shareholder’s adjusted_basis in the stock and the indebtedness of the corporation to the shareholder denied the commissioner's motion for entry of decision where the commissioner's proposed decision document included language by which the court would purportedly decide the individual shareholders' bases in the s_corporation during the year in issue focusing on the language contained in sec_301 1t c temporary proced admin regs which states that the critical element classifying an item as a subchapter_s_item is whether the s_corporation was required to make a determination with respect to a matter the court noted that the commissioner had not argued that an individual shareholder's basis in an dollar_figurecorporation is an item that is required to be taken into account for the taxable_year of an s_corporation see dial inc v commissioner supra pincite the court also noted that there are situations where the amount of an individual shareholder's basis simply cannot be determined from items that the corporation is required to take into account see id finally the court rejected the commissioner's argument that the court could decide the amount of the shareholders' bases in a qualified manner that acknowledges that other factors might change the basis figures id pincite in 97_tc_278 the court followed its holding in dial inc v commissioner supra that the amount of an individual shareholder's basis in an s_corporation is not a subchapter_s_item consistent with dial inc v commissioner supra and university heights v commissioner supra we hold that the court lacks jurisdiction in these corporate level proceedings to decide the amount of individual shareholders' bases in their stock in hatchery or foods it follows that if we should sustain respondent's adjustments under sec_482 and if we decide that such adjustments result in constructive corporate_distributions and or shareholder contributions then we lack jurisdiction to decide whether foods shareholders have sufficient bases in their stock to allow them to recognize their pro_rata shares of foods losses consequently we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike insofar as respondent moves with respect to any such allegations the more difficult question is whether we have jurisdiction in these corporate level proceedings to consider the legal question whether constructive corporate_distributions and or shareholder contributions generally will result in adjustments to the individual shareholders' bases in their s_corporation stock significantly the court in dial inc v commissioner supra was not presented with this particular issue for the reasons set forth below we conclude that the court does have jurisdiction to consider this issue in these corporate level proceedings as noted earlier the parties agree that if the court should sustain respondent's sec_482 adjustments then the court would have jurisdiction to decide whether such adjustments result in constructive corporate_distributions and or shareholder contributions in these corporate level proceedings the parties agree that in this context constructive corporate_distributions and or shareholder contributions qualify as subchapter_s items as such the corporation must either record these items on its books_and_records or provide information regarding these items to its shareholders under the circumstances we agree with petitioners that the legal question whether such constructive corporate_distributions and or shareholder contributions generally will result in adjustments to the bases of the individual shareholders in their s_corporation stock constitutes a subchapter_s_item within the meaning of the flush language of sec_301 6245-1t c and temporary proced admin regs fed reg date sec_301 6245-1t c temporary proced admin regs supra provides in pertinent part to the extent that a determination of an item relating to a contribution can be made from these and similar determinations that the corporation is required to make that item is a subchapter_s_item to the extent that the determination requires other information however that item is not a subchapter_s_item in short we conclude that the legal question concerning the proper basis treatment in respect of a constructive corporate distribution and or shareholder contribution gualifies as an item relating to a contribution or distribution that can be determined -- - and to a large extent follows from the determination that the corporation is required to make regarding the character and amount of a corporate distribution or shareholder contribution see university heights v commissioner supra pincite in which we held that the court has jurisdiction over subchapter_s items including shareholder contributions that affect shareholder basis because we are not determining the specific amount of an individual shareholder's basis but are merely deciding the legal character of constructive corporate_distributions and or shareholder contributions and whether these items will affect shareholders' bases in their stock we have no need to consider or rely upon other information within the meaning of the regulations as a final matter we observe that our holding on this point is consonant with the basic policy underlying the unified subchapter_s_corporation audit and litigation procedures namely the consistent treatment of subchapter_s items among s_corporation shareholders see s rept pincite 1982_2_cb_718 the failure to resolve the proper basis treatment of constructive corporate_distributions and shareholder contributions at the corporate level would open the door for inconsistent treatment of such items at the individual shareholder level accordingly we shall deny respondent's motions to dismiss for lack of jurisdiction and to strike insofar as respondent moves with respect to paragraphs of both the hatchery and foods petitions b accuracy--related penalty respondent has also moved to dismiss for lack of jurisdiction and to strike all allegations in the hatchery petition that pertain to the accuracy-related_penalties petitioner contends that the accuracy-related_penalties constitute subchapter_s items inasmuch as many of the elements necessary to sustain the penalties require the development of facts that are within the exclusive knowledge of the corporations and their officers section provides in pertinent part that the provisions of subchapter_c that relate to assessing deficiencies with respect to partnership items and judicial determination of partnership items are except as provided in regulations made applicable to subchapter_s items accordingly we look to the partnership provisions and case law for guidance in deciding whether the accuracy-related_penalty is a subchapter_s_item in the partnership context there is a well-settled distinction between partnership items and affected items an affected_item is one that is dependent on factual determinations to be made at the individual partner level see n c f energy partners v commissio89_tc_741 section a a provides that the normal deficiency procedures apply to those affected items that require partner level determinations traditionally additions to tax were considered affected items requiring factual determinations at the individual partner level see n c f energy partners v commissioner supra pincite see also sec_301 a -1t d temporary proced admin regs fed reg date in n c f energy partners v commissioner supra a case similar in many respects to the case before the court the commissioner issued a notice of final_partnership_administrative_adjustment with respect to n c f energy partners ncf determining adjustments to ncf's tax returns for and the fpaa was accompanied by an explanation of items stating that the commissioner intended to assert additions to tax including additions to tax under sec_6661 at the individual partner level the tax_matters_partner filed a petition_for_readjustment on ncf's behalf contesting both adjustments to partnership items and the various additions to tax mentioned in the explanation of items the commissioner moved to dismiss for lack of jurisdiction and to strike the allegations in the petition pertaining to additions to tax on the ground that such items constituted affected items that could be resolved only at the individual partner level following the completion of partnership level proceedings the court agreed with the commissioner that the additions to tax in question were affected items that could not be raised in the partnership level proceeding with regard to additions to tax for negligence the court stated in pertinent part -- - a partner will be liable for the addition_to_tax for negligence pursuant to sec_6653 if he has an underpayment_of_tax some part of which is due to negligence the existence of an underpayment_of_tax at the partner level cannot be made until the partner's share of distributable items of income loss deduction and credit is determined in the partnership level proceeding once the partnership level proceeding ends however the factual question of whether any part of the underpayment was due to the partner's negligence must be answered at the partner level n c f energy partners v commissioner supra pincite in the omnibus budget reconciliation act of publaw_101_239 sec 103_stat_2106 congress consolidated the additions to tax for negligence and substantial_understatement under new sec_6662 entitled imposition of accuracy-related_penalty although respondent never amended sec_301 a -1t d temporary proced admin regs supra to include the accuracy-related_penalty within the definition of the term affected items we are satisfied that congress intended for accuracy-related_penalties to be treated similarly to additions to tax ie as affected items see crystal beach dev of destin ltd v commissioner tcmemo_2000_170 h conf rept pincite in crystal beach dev of destin ltd v commissioner supra we noted that congress recently amended sec_6221 to provide that the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item shall be determined at the partnership level see taxpayer -- relief act of publaw_105_34 111_stat_1026 however the amendment to sec_6221 is effective only for partnership taxable years ending after date see h conf rept pincite effective for partnership taxable years ending after the date of enactment--date consistent with the preceding discussion it follows that the court lacks jurisdiction to review the applicability of the accuracy-related_penalties for hatchery's taxable years ending in and these penalties may only be contested at the individual shareholder level following the completion of hatchery's corporate level proceeding accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike insofar as respondent moves to dismiss and strike allegations in the hatchery petition pertaining to the accuracy- related penalties in view of the foregoing appropriate orders will be issued
